Citation Nr: 0212844	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
Crohn's disease prior to November 1, 1999.

2.  Entitlement to a compensable evaluation for Crohn's 
disease since November 1, 1999. 

3.  Entitlement to an effective date prior to January 25, 
1993, for a grant of service connection Crohn's disease. 

4.  Whether an April 1977 rating decision that denied service 
connection for a stomach disorder characterized as regional 
ileitis contains clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Barry V. Price, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to May 
1966.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Since the initial grant of service connection, the 
veteran's Crohn's disease has been manifested by chronic 
diarrhea, occasional abdominal distress, and X-ray evidence 
of narrowing of the small bowel with mucosal fold 
irregularity in the right lower quadrant.  

3.  An unappealed April 1977 rating decision denied the 
veteran's claim for service connection for a stomach disorder 
characterized as regional ileitis.

4.  The April 1977 rating decision was in accordance with 
applicable laws and regulations and was consistent with and 
adequately supported by the evidence then of record.

5.  On January 25, 1993, the RO received the veteran's 
application to reopen his claim for service connection for 
Crohn's disease. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for Crohn's disease prior to November 1, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.113, 4.114, 
Diagnostic Codes 7319, 7325 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).

2.  The criteria for a 10 percent evaluation for Crohn's 
disease since November 1, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.113, 4.114, Diagnostic Codes 
7319, 7325 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

3.  An April 1977 rating decision that denied service 
connection for a stomach disorder characterized as regional 
ileitis is final.  38 U.S.C.A. § 7105(c) (West 1991). 

4.  The April 1977 rating decision did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2001).

5.  The criteria for an effective date prior to January 25, 
1993, for the grant of service connection for Crohn's disease 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001); 
66 Fed. Reg. 45630- 45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded several VA examinations to 
determine the severity of his Crohn's disease, and there does 
not appear to be any outstanding medical records that are 
relevant to this appeal.  In a VA Form 9, the veteran 
requested that he be scheduled for a hearing before a member 
of the Board, but has since withdrawn that request.  The 
Board also concludes that the discussions in the rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain, and has been notified of the provisions of 
the VCAA in a May 2002 supplemental statement of the case.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
Board also points out that the VCAA is not applicable to 
claims involving CUE .  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

I.  Propriety of Initial Ratings Assigned for Crohn's Disease

The record shows that the veteran was medically discharged 
from service in May 1966 because of regional ileitis.  This 
condition continued after service and was eventually 
diagnosed as Crohn's disease.  As a result, an August 1999 
Board decision granted service connection for Crohn's 
disease.  That decision was effectuated by a December 1999 
rating decision, wherein the RO assigned an initial 10 
percent evaluation from January 25, 1993, but then assigned a 
noncompensable (zero percent) evaluation from November 1, 
1999.  The veteran appealed that decision with respect to 
each of the assigned ratings.  As a result, two issues must 
be adjudicated:  (1) Entitlement to an evaluation in excess 
of 10 percent prior to November 1, 1999; and (2) entitlement 
to a compensable evaluation since November 1, 1999.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (when a claim 
arises from a claimant's disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Unfortunately, the rating schedule does not specifically 
provide criteria for rating Crohn's disease.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 
4.20.  The Board finds that the veteran's Crohn's disease is 
most analogous to chronic enteritis, which is to be rated as 
irritable colon syndrome.  38 C.F.R. § 4.114 Diagnostic Code 
(DC) 7325.

Irritable colon syndrome is evaluated under DC 7319.  This 
diagnostic code provides a noncompensable evaluation for mild 
irritable colon syndrome, with disturbance of bowel function 
and occasional episodes of abdominal distress.  A 10 percent 
evaluation is warranted for moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance and 
abdominal distress.  A 30 percent evaluation, the highest 
available under this code, is warranted if the disorder is 
severe, manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 DC 7319.

Turning to the facts of this case, the record shows that the 
veteran was seen in December 1997 by I.A., M.D., a 
gastroenterologist, for follow-up evaluation of Crohn's 
disease.  Dr. I.A. noted that the veteran had been doing 
reasonably well and denied any significant abdominal pain.  
Upon physician examination, no significant findings were 
reported.  The diagnostic impression was stable Crohn's 
disease, although the veteran was advised that his Pentasa 
dosage should be increased.  

In March 1998, the veteran was seen at Hayes Green Beach 
Memorial Hospital for complaints of abdominal pain.  An upper 
GI and small bowel follow-through revealed an abnormal 
terminal ileum with persistent narrowing and diverticular-
like outpouchings.  A CT scan performed several weeks later 
revealed a loop of small bowel in the right lower quadrant 
that appeared to be inflamed.  The veteran was also seen in 
March 1998 by Dr. I.A., who explained that a colonoscopy 
showed no obvious evidence of inflammatory changes of the 
colon.  Dr. I.A. thus recommended that the veteran continue 
on his current medical regimen of Pentasa and folic acid.  
When seen on the following month, the veteran reported that 
his abdominal pain had improved.  He denied heartburn as well 
as nausea or vomiting.  The diagnostic impression was Crohn's 
disease, kidney stones, gastritis, and B-12 deficiency, most 
likely secondary to Crohn's disease.  Dr. I.A. initiated B-12 
injections and continued the veteran on Pentasa and folic 
acid.  Zantac was also recommended for gastritis.  

The veteran underwent a VA examination in October 1999 to 
evaluate the severity of his Crohn's disease.  At that time, 
the examiner noted that the veteran had not had any 
recurrence of Crohn's disease since 1970, when a laparotomy 
revealed regional ileitis and an inflammatory bowel in the 
right lower quadrant involving the ileum, the ascending colon 
and the appendix.  The veteran reported that he would 
occasionally have as many as eight lose stools a day, but 
denied nausea and vomiting.  Upon physical examination, the 
veteran's height was 6'3" and his weight was 314 pounds.  
There was no evidence of malnutrition, anemia or debility.   
Minimal tenderness was noted in the right lower quadrant.  
The veteran indicated that Pentasa seemed to help.  The 
perirectal area was free of disease.  The diagnosis was 
Crohn's disease, with no further recurrent disease since 
1970.  The examiner indicated that the disease was stable.  

The veteran testified before a hearing officer at the RO in 
January 2001 concerning the nature and severity of his 
Crohn's disease.  The veteran indicated that he went through 
periods in which the disease was asymptomatic because of 
medication, but that he still suffered from Crohn's disease.  
He explained that his symptoms included daily diarrhea, 
occasional bloody stools, and urgency that could only be 
avoided by not eating.  In fact, the veteran indicated that 
he did not eat anything on the day of the hearing to avoid 
potential incontinence. 

In a sworn affidavit dated January 2001, Dr. I.A stated that 
he did not know whether the veteran's Crohn's disease was 
active, but that he was "not free of the possibility of 
reoccurrence of symptoms of Crohn's disease in the future."  
He explained that the veteran's Crohn's disease may currently 
be inactive, but that he was not free of the disease.  In an 
April 2001 letter, R.L., M.D., stated that he had been the 
veteran's treating physician since 1974 and was familiar with 
his long history of Crohn's disease.  Dr. R.L. stated that X-
rays continued to show changes within the bowel, and that the 
veteran may need further surgery.  He said the veteran's 
Crohn's disease continued to be disabling and influenced the 
veteran's lifestyle and behavior.  In a May 2001 letter, Dr. 
I.A. stated that recent diagnostic studies (including a 
colonoscopy, an upper GI endoscopy, and a small bowel X-ray) 
revealed that the veteran's Crohn's disease was indeed 
active.  Dr. I.A. recommended that intravenous Remicade be 
initiated. 

During a follow-up evaluation with Dr. I.A. in September 
2001, the veteran reported that he had approximately eight 
bowel movements a day.  He denied nausea but reported 
abdominal pain.  He also denied melena or hematochezia.  A 
physical examination revealed that the veteran weighed 343 
pounds.  Bowel sounds were active, and the abdomen was soft 
but diffusely tender.  No rebound tenderness or palpable 
masses were present.  Dr. I.A. found no significant 
improvement after three doses of intravenous Remicade.  The 
diagnostic impression was history of Crohn's disease, now 
with significant narrowing of his small bowel.  Dr. I.A. was 
concerned that the abdominal pain may be related to possible 
partial obstruction and arranged for the veteran to see a 
colorectal surgeon for further evaluation. 

In a sworn affidavit dated October 2001, Dr. R.L. stated that 
the veteran had been experiencing several bowel movements a 
day with associated abdominal pain.  Dr. R.L. also explained 
that the veteran was unresponsive to three doses of Remicade 
infusions to alleviate the narrowing of the small bowel and 
the persistent narrowing with mucosal fold irregularity in 
the right lower quadrant.  Therefore, surgery would most 
likely be necessary. 

At a VA examination in December 2001, the veteran said he was 
constantly fatigued and would occasionally become lightheaded 
with blurred vision when he stood up.  He said he planned his 
life around the bathroom because he had diarrhea as often as 
fifteen times a day.  He reported daily pain, abdominal 
cramps, frequent rectal urgency, and occasional incontinence 
at night.  X-rays continued to show a portion of small bowel 
that was persistently narrowed with irregular mucosal folds, 
probably near the junction between the small bowel and large 
bowel.  The veteran indicated that he was to undergo surgery 
to have this removed.  Objectively, the veteran was obese 
with no anemia present.  The diagnosis was Crohn's disease, 
causing frequent daily symptoms with intestinal surgery 
pending.  The examiner also noted that the veteran suffered 
from orthostatic hypotension and kidney stones as a result of 
Crohn's disease. 

Applying the criteria of DC 7319 to the facts of this case, 
the Board finds that the veteran's Crohn's disease is most 
analogous to moderate irritable colon syndrome since the 
initial grant of service connection.  First, the Board finds 
that the RO erred in reducing the veteran's rating from 10 
percent to the noncompensable level, effective November 1, 
1999.  Although the October 1999 VA examination report noted 
that the veteran's Crohn's disease was in remission, other 
medical evidence of record reveals active pathology.  For 
example, an upper GI series in March 1998 revealed an 
abnormal terminal ileum with persistent narrowing and 
diverticular-like outpouchings.  A CT scan also revealed 
inflammation involving a loop of small bowel in the right 
lower quadrant.  These findings were documented again 
following the veteran's October 1999 VA examination, and are 
consistent with the veteran's complaints of abdominal pain 
throughout the course of this appeal.  Thus, the Board finds 
that the evidence supports a 10 percent evaluation for 
Crohn's disease since November 1, 1999.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent since the 
initial grant of service connection.  The Board recognizes 
that the veteran suffers from diarrhea.  Nevertheless, the 
veteran has not presented sufficient medical evidence that he 
also suffers from more or less constant abdominal distress, 
as required for a 30 percent rating under DC 7319.  Although 
medical records document that the veteran has received 
ongoing treatment for abdominal distress, it cannot be 
characterized as "more or less constant," as it appears to 
resolve with medication.  When seen in December 1997, for 
example, Dr. I.A. noted that the veteran had been doing 
reasonably well and denied significant abdominal pain.  The 
veteran was treated in March 1998 for abdominal pain, but 
returned on the following month and reported that the pain 
had improved after being started on Pentasa.  The veteran 
also stated at his hearing that there were periods in which 
his Crohn's disease was asymptomatic, which is consistent 
with Dr. I.A. January 2001 statement that the veteran's 
Crohn's disease may be inactive.  Thus, as the evidence fails 
to show that the veteran experiences more or less constant 
abdominal distress, an evaluation in excess of 10 percent 
under DC 7319 is not warranted at any time since the initial 
grant of service connection.  

In conclusion, the Board finds that the evidence supports a 
10 percent evaluation for the veteran's Crohn's disease since 
November 1, 1999.  The Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent since the initial grant of service 
connection.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000); see also Dela Cruz, 15 Vet. 
App. at 148-49 (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
Here, no competent evidence shows that the veteran's Crohn's 
has caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to an Effective Date Prior 
to January 25, 1993, for a Grant of Service 
Connection for Crohn's Disease

The veteran claims he is entitled to an effective date prior 
to January 25, 1993, for the grant of service connection for 
Crohn's disease.  Three theories have been presented to 
support his claim.  First, the veteran claims that the 
effective date should go back to the date he was separated 
from active duty in May 1966 because government officials 
erroneously told him that he had no claim.  Second, he argues 
that the effective date should go back to March 1977 when he 
initially filed a claim for service connection for regional 
enteritis.  Finally, he claims that an April 1977 rating 
decision that denied service connection for a stomach 
disorder claimed as regional enteritis should be reversed on 
the basis of CUE.  For the reasons set forth below, the finds 
that none of the veteran's theories has any merit and the 
appeal is denied. 

A.  Earlier-Effective-Date Claim

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

The facts in this case are not in dispute.  The veteran first 
filed an application for disability compensation for regional 
enteritis in March 1977.  The RO denied the veteran's claim 
for a stomach disorder in April 1977 specifically 
characterized as regional ileitis and resection of terminal 
ileum, cecum, and appendix with ileo-ascending colostomy.  
The veteran was notified of that decision and of his 
appellate rights in a May 1977 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  The veteran attempted to reopen 
his claim by submitting an application on January 15, 1993.  
This claim ultimately resulted in the grant of benefits.  
Therefore, under 38 U.S.C.A. § 5110(a), the effective date 
can be no earlier than January 25, 1993, the date the veteran 
filed his claim to reopen that resulted in the grant of 
benefits sought.  

The veteran argues that the effective date should be the day 
following his separation from active service because he was 
erroneously told by a government official that he was not 
entitled to benefits.  This argument is without merit.  An 
error in advice is an extremely unfortunate and regretful 
occurrence.  However, "erroneous advice given by a government 
employee cannot be used to [prevent] the government from 
denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (referring to the rule enunciated in OPM v. Richmond, 
496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990)).  Thus, 
the veteran's reliance on inaccurate advice given by a 
government employee is 1966 cannot estop the VA from denying 
benefits.  

Alternatively, the veteran argues that the effective date 
should go back to March 3, 1977, the date he initially filed 
a claim for VA benefits, rather than the date he filed to 
reopen his claim on January 25, 1993.  This argument has been 
considered and rejected by the Court.  Recently, the Court 
held that the rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 
38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
No. 99-1390 (U.S. Vet. App. Aug. 20, 2002); see also Livesay 
15 Vet. App. at 172 (holding that the plain meaning of § 5110 
to be that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to March 3, 1977, when he initially filed 
his claim for service connection. 

The record shows that the claim received on March 12, 1993, 
is the first communication since the unappealed April 1977 
rating decision which can reasonably be construed as a claim.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to March 25, 
1993, for a grant of service connection for Crohn's disease.  


B.  Whether the April 1977 Rating Decision Contains CUE

The veteran claims that the final April 1977 rating decision 
should be reversed on the basis CUE.  Pursuant to 38 C.F.R. 
§ 3.104(a) (2001), "[a] decision of a duly constituted 
rating agency . . . shall be final and binding . . . based on 
evidence on file at the time and shall not be subject to 
revision on the same factual basis."  See also 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001).  An exception to this rule 
is when the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 2001). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  A claim of CUE is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity that 
attaches to a final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
Fugo, supra.  

At the time of the April 1977 rating decision, service 
connection was warranted when the facts, shown by evidence, 
established that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (1977).  The law also provided 
that every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 1977).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C. § 353 (West 1977); 38 C.F.R. § 
3.306(a) (1977).

In this case, the Board finds that the May 1977 decision does 
not contain CUE.  The RO denied the veteran's claim on the 
basis that his regional enteritis preexisted service and was 
not aggravated therein.  The evidence at that time included 
the veteran's service medical records.  In particular, an 
induction examination report made no reference to any 
gastrointestinal (GI) problems.  On the following month, 
however, the veteran was seen for complaints of GI bleeding.  
The diagnosis was regional ileitis.  At that time, the 
veteran provided a history of lower abdominal pain, diarrhea 
and mucoid stool that began six months prior to service.  The 
veteran was treated for this condition until he was medically 
discharged in May 1966.  In a signed statement, the veteran 
indicated that this condition was not incurred in or 
aggravated by service.  The RO also considered post-service 
private treatment records dated from 1970 to 1976, none of 
which contained a medical opinion that the veteran's GI 
problems were aggravated by service.  The RO therefore 
determined that the veteran's claimed stomach disorder 
preexisted service and was not aggravated therein.  

The Board has considered several briefs and other 
correspondence from the veteran's representative in support 
of his claim.  Unfortunately, no clear argument for CUE has 
been articulated in any of these submissions.  At no time 
does the veteran allege that the correct facts, as they were 
known at the time of the April 1977 decision, were not before 
the adjudicator.  Nor has the veteran cited to any specific 
law or regulation that he believes was incorrectly applied at 
the time of the April 1977 decision.  It thus appears that 
the veteran does no more than disagree with how the RO 
weighed and evaluated the evidence in 1977, which can never 
be grounds for CUE.  See Russell, Eddy, Damrel, all supra.  

The Board also notes that CUE is not shown by the fact that 
service connection for Crohn's disease was eventually granted 
by the Board in August 1999, as a determination concerning 
CUE must be based on the record and the law that existed at 
the time of the prior decision.  See Russell, supra; see also 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993) (subsequently 
developed evidence is not applicable to a claim of CUE). 

In conclusion, the Board finds that the April 1977 rating 
decision that denied service connection for a stomach 
disorder characterized as regional ileitis did not contain 
clear and unmistakable error.  Therefore, the appeal is 
denied.



ORDER

A 10 percent evaluation for Crohn's disease is granted for 
the entire period since the initial grant of service 
connection, subject to the laws and regulations governing the 
payment of monetary benefits.  

The claim for an effective date prior to January 25, 1993, 
for a grant of service connection Crohn's disease is denied. 

The claim that the April 1977 rating decision that denied 
service connection for a stomach disorder characterized as 
regional ileitis contained clear and unmistakable error is 
denied. 



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

